     \
     Case 5:19-cv-05421-SVK Document 47 Filed 08/12/20 Page 1 of 5


 1   SEYFARTH SHAW LLP
     Eric Lloyd (SBN 254390)
 2   elloyd@seyfarth.com
     Robin E. Devaux (SBN 233444)
 3   rdevaux@seyfarth.com
     Timothy M. Hoppe (SBN 310999)
 4   thoppe@seyfarth.com
     560 Mission Street, 31st Floor
 5   San Francisco, California 94105
     Telephone:    (415) 397-2823
 6   Facsimile:    (415) 397-8549

 7   Attorneys for Defendant
     EXCELLIGENCE LEARNING CORPORATION
 8

 9
                                    UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN JOSE DIVISION
12

13

14
     JAHAN THISSEL,                                 Case No. 19-cv-05421-SVK
15

16                     Plaintiff,                   STIPULATION TO EXTEND TIME
                                                    FOR DEFENDANT TO RESPOND
17          v.                                      TO SECOND AMENDED
                                                    COMPLAINT
18   EXCELLIGENCE LEARNING CORP., a
     Corporation doing business in the State of     [Filed concurrently with (1) Declaration
19   California; and DOES 1 through 50,             of Timothy Hoppe; and (2) [Proposed]
     inclusive,                                     Order]
20
                       Defendants                   Before Hon. Susan van Keulen
21                                                  Complaint Filed: August 29, 2019
                                                    First Amended Complaint Filed:
22                                                              November 27, 2019
                                                    Second Amended Complaint Filed: July
23                                                              30,2020

24

25

26

27

28


         STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO SECOND AMENDED
                            COMPLAINT I CASE NO. 19-CV-05421-SVK
          Case 5:19-cv-05421-SVK Document 47 Filed 08/12/20 Page 2 of 5



 1           Pursuant to Civil Local Rules 6-l(b), 6-2, and 7-12, Plaintiff Jahan Thissel and Defendant

 2   Excelligence Learning Corporation ("Excelligence"), by and through their counsel, hereby
 3   stipulate as follows:
 4            1.     On July 27, 2020, the Court granted in part and denied in part Excelligence's

 5   motion to dismiss Plaintiffs First Amended Complaint, with leave to amend within 14 days.

 6   The Court ordered that Excelligence's responsive pleading would be due 14 days from the date

 7   Plaintiffs Second Amended Complaint was filed.

 8            2.    Plaintiff filed her Second Amended Complaint on July 30, 2020. Accordingly,

 9   the current deadline for Excelligence to respond to Plaintiffs Second Amended Complaint is
10   August 13, 2020.

11            3.     To allow Excelligence adequate time to investigate and respond to the new

12   allegations raised in Plaintiffs Second Amended Complaint, Plaintiff and Excelligence have

13   agreed to extend the time for Excelligence to respond to Plaintiff's Second Amended Complaint

14   by two weeks, from August 13, 2020 to August 27, 2020.
15            4.     This is Plaintiff and Excelligence's first request for an extension ohime for

16   Excelligence to file a response to the Second Amended Complaint.

17            5.     This stipulated request will not affect any other date or deadline in this case.

18            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

19   II
20
     II
21

22   II

23   II
24
     II
25
     II
26
27
     II

28

                                                       1
           STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO PLAINTIFF'S SECOND
                           AMENDED COMPLAINT I CASE NO. l 9-CV-05421-SVK
          Case 5:19-cv-05421-SVK Document 47 Filed 08/12/20 Page 3 of 5


     1   DATED: August _Jl_, 2020
     2

     3

     4

     5
     6
         DATED: Augus 11
                      t_, 2020                     SEYFA RTH SHAW LLP
     7

     8
                                                                ~i,___-



     9                                             By:
                                                         ----------------1
                                                         Eric Lloyd
 10                                                      Robin E. Devaux
                                                         Timothy Hoppe
 11                                                      Attorneys for Defendant
                                                         EXCEL LIGENC E LEARN ING
 12                                                      CORPO RATIO N

 13
14

15
16

17

18

19

20
21

22

23

24

25
26
27
28

                                               2
           STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO PLAINTI
                                                                          FF'S SECOND
                           AMENDED COMPLAINT / CASE NO. l 9-CV-05421-SVK
      Case 5:19-cv-05421-SVK Document 47 Filed 08/12/20 Page 4 of 5



 1                    ATTESTATION PURSUANT TO LOCAL RULE 5-l(i)(3)
 2          I, Timothy Hoppe, attest that concurrence in the filing ofthis Stipulation has been obtained

 3   from the signatory, John F. Klopfenstein, counsel for Plaintiff.

 4          Executed this_ day of August, 2020 in San Francisco, California.

 5
                                                               By:      Isl Timothy Hoppe
 6
                                                                            Timothy Hoppe
 7

 8

 9

10

11
12

13

14
15
16
17

18

19
20

21

22

23
24

25

26
27

28
                                                     3
         STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO PLAINTIFF'S SECOND
                         AMENDED COMPLAINT I CASE NO. 19-CV-05421-SVK
        Case 5:19-cv-05421-SVK Document 47 Filed 08/12/20 Page 5 of 5



 1                                      [PROPOSED]ORDER

 2            PURSUANT TO STIPULATION, IT IS SO ORDERED that the deadline for Defend t

 3   Excelligence Leaming Corporation to respond to Plaintiff Jahan Thissel's Second Amended

 4   Complaint is extended from August 13, 2020 to August 27, 2020.

 5

 6
     DATED:-August
            -------
                   12, 2020
 7
                                                               Hon. Susan van Keulen
                                                            United States Magistrate Judge
 8
 9
     65241148v.l
10
11

12
13
14

15

16

17

18
19

20
21
22

23

24

25
26
27

28
                                                  4
           STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO PLAINTIFF' S SECOND
                           AMENDED COMPLAINT / CASE NO. 19-CV-05421-SVK
